UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO COMMISSION FILE NUMBER:1-7823 ANHEUSER-BUSCH COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 43-1162835 (State of Incorporation) (I.R.S. Employer Identification No.) One Busch Place, St. Louis, Missouri 63118 (314) 577-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. $1 Par Value Common Stock – 749,568,124 shares as of June 30, 2007. Anheuser-Busch Companies, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) In millions, except per share June 30, 2007 Dec. 31, 2006 Assets Current Assets: Cash $303.1 $219.2 Accounts receivable 1,046.7 720.2 Inventories 699.6 694.9 Other current assets 203.6 195.2 Total current assets 2,253.0 1,829.5 Investments in affiliated companies 3,721.2 3,680.3 Plant and equipment, net 8,830.2 8,916.1 Intangible assets, including goodwill of $1,094.4 and $1,077.8 1,451.3 1,367.2 Other assets 610.4 584.1 Total Assets $16,866.1 $16,377.2 Liabilities and Shareholders Equity Current Liabilities: Accounts payable $1,400.8 $1,426.3 Accrued salaries, wages and benefits 301.2 342.8 Accrued taxes 309.6 133.9 Accrued interest 131.6 124.2 Other current liabilities 282.0 218.9 Total current liabilities 2,425.2 2,246.1 Retirement benefits 1,153.4 1,191.5 Debt 7,953.9 7,653.5 Deferred income taxes 1,187.0 1,194.5 Other long-term liabilities 238.0 152.9 Shareholders Equity: Common stock, $1.00 par value, authorized 1.6 billion shares 1,479.7 1,473.7 Capital in excess of par value 3,178.4 2,962.5 Retained earnings 17,487.4 16,741.0 Treasury stock, at cost (17,138.9 ) (16,007.7 ) Accumulated non-owner changes in equity (1,098.0 ) (1,230.8 ) Total Shareholders Equity 3,908.6 3,938.7 Commitments and contingencies Total Liabilities and Shareholders Equity $16,866.1 $16,377.2 See the accompanying footnotes on pages 5 to 12. Anheuser-Busch Companies, Inc. and Subsidiaries Consolidated Statement of Income (Unaudited) Second Quarter Ended June 30, Six Months Ended June 30, In millions, except per share 2007 2006 2007 2006 Gross sales $5,126.2 $4,854.0 $9,531.8 $9,150.3 Excise taxes (610.8 ) (598.0 ) (1,158.0 ) (1,138.7 ) Net Sales 4,515.4 4,256.0 8,373.8 8,011.6 Cost of sales (2,857.9 ) (2,660.7 ) (5,332.6 ) (5,078.4 ) Gross profit 1,657.5 1,595.3 3,041.2 2,933.2 Marketing, distribution and administrative expenses (756.2 ) (714.3 ) (1,421.9 ) (1,330.0 ) Operating income 901.3 881.0 1,619.3 1,603.2 Interest expense (119.7 ) (115.2 ) (239.6 ) (230.3 ) Interest capitalized 4.2 5.0 7.7 9.0 Interest income 1.5 0.2 2.0 0.8 Other income/(expense), net 9.6 (6.8 ) 3.7 (3.1 ) Income before income taxes 796.9 764.2 1,393.1 1,379.6 Provision for income taxes (314.6 ) (296.8 ) (552.7 ) (535.4 ) Equity income, net of tax 194.7 170.4 354.1 292.8 Net income $677.0 $637.8 $1,194.5 $1,137.0 Basic earnings per share $.90 $.83 $1.57 $1.47 Diluted earnings per share $.88 $.82 $1.55 $1.46 Weighted average shares outstanding Basic 754.8 769.8 759.2 773.0 Diluted 765.1 777.0 770.3 778.8 See the accompanying footnotes on pages 5 to 12. Anheuser-Busch Companies, Inc. and Subsidiaries Consolidated Statement ofCash Flows(Unaudited) Six Months In millions Ended June 30, 2007 2006 Cash flow from operating activities: Net income $1,194.5 $1,137.0 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 494.2 490.0 Decrease in deferred income taxes (39.2 ) (34.7 ) Stock-based compensation expense 31.3 35.1 Undistributed earnings of affiliated companies 49.0 (52.8 ) Gain on sale of business (16.0 ) Other, net 16.8 (139.3 ) Operating cash flow before the change in working capital 1,730.6 1,435.3 Increase in working capital (117.5 ) (55.8 ) Cash provided by operating activities 1,613.1 1,379.5 Cash flow from investing activities: Capital expenditures (346.2 ) (318.1 ) Acquisitions (84.6 ) (82.3 ) Proceeds from sale of business 16.2 Cash used for investing activities (414.6 ) (400.4 ) Cash flow from financing activities: Increase in debt 333.2 300.9 Decrease in debt (71.5 ) (437.9 ) Dividends paid to shareholders (448.1 ) (417.8 ) Acquisition of treasury stock (1,131.4 ) (467.8 ) Shares issued under stock plans 203.2 40.2 Cash used for financing activities (1,114.6 ) (982.4 ) Net increase / (decrease) in cash during the period 83.9 (3.3 ) Cash, beginning of period 219.2 225.8 Cash, end of period $303.1 $222.5 See the accompanying footnotes on pages 5 to 12. Anheuser-Busch Companies, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements 1.
